Exhibit 10.33

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (the “Agreement”) is made and entered into this 27th
day of April, 2018 by and between James Zukin (hereinafter “Director”) and
Athenex, Inc., a Delaware corporation (the “Company”). Director and the Company
are sometimes referred to herein each as a “Party” and together as the
“Parties.”

WHEREAS, Director has served as an independent director on the Company’s Board
of Directors (the “Board”); and

WHEREAS, Director has announced his intent to resign from such Board seat as of
July 1, 2018 (the “Transition Date”); and

WHEREAS, Director wishes to remain informally involved with the Company
following the Transition Date as a strategic business advisor to the Company;
and

WHEREAS, the Company has acknowledged Director’s resignation and wishes to
accept his services as a strategic business advisor from time to time on the
terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Transition. Effective as of the Transition Date, Director will voluntarily
relinquish his seat on the Company’s Board by reason of resignation, and resign
from all positions and memberships with subsidiaries and on Board Committees,
including but not limited to his position as Chairman of the Board’s Audit and
Risk Management Committee and his membership on the Board’s Nominating and
Corporate Governance Committees. As of the Transition Date, Director’s
“Continuous Service” as defined by the Athenex, Inc. 2017 Omnibus Incentive Plan
(the “Plan”), and under any Award Agreement thereunder (each an “Award
Agreement”), will terminate, the options thereby granted shall cease to vest,
and any vested options may be exercised in accordance with the Plan and the
applicable Award Agreement. Director will receive all usual and customary Board
attendance fees for Board service through the Transition Date. Following the
Transition Date, no other fees or remuneration will be due or payable to
Director by the Company.

2. Term; Services. The term of this Agreement will commence as of the Transition
Date and continue for a period of six (6) months (the “Term”). Thereafter, the
Term may be extended by mutual agreement of the Parties. During the Term,
Director’s title shall be “Senior Strategy and Business Advisor,” and Director
will provide, at the request of the Company, such strategic business advice as
is mutually agreed to by the Parties from time to time (the “Transition
Services”). Provided, however, the Transition Services shall not be considered
“Continuous Service” as defined by the Plan or under any Award Agreement
thereunder.



--------------------------------------------------------------------------------

3. Mutual Releases.

(a) By signing this Agreement, Director releases and forever discharges the
Company, as well as its parent companies, affiliates, subsidiaries, divisions,
officers, directors, stockholders, employees, agents, representatives,
attorneys, lessors, lessees, licensors and licensees, and their respective
successors, assigns, heirs, executors and administrators (collectively, the
“Company Parties”), from any and all claims, demands, and causes of action of
every kind and nature, whether known or unknown, direct or indirect, accrued,
contingent or potential, which Director ever had or now have, including but not
limited to any claims arising out of or related to Director’s participation on
the Board and its Committees and the termination thereof (except where and to
the extent that such a release is expressly prohibited or made void by law).
This release includes, without limitation, Director’s release of the Company and
the Company Parties from any claims by Director for lost wages or benefits,
stock options, restricted stock, equity, compensatory damages, punitive damages,
attorneys’ fees and costs, equitable relief or any other form of damages or
relief. In addition, this release is meant to release the Company and the
Company Parties from all common law claims, including claims in contract or
tort, including, without limitation, claims for breach of contract, wrongful or
constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing. Director also specifically and forever
releases the Company and the Company Parties (except where and to the extent
that such a release is expressly prohibited or made void by law) all claims
under laws prohibiting discrimination, harassment and retaliation.

Director acknowledges that this release applies both to known and unknown claims
that may exist between Director and the Company and the Company Parties.
Director expressly waives and relinquishes all rights and benefits that he may
have under any state or federal statute or common law principle that would
otherwise limit the effect of this Agreement to claims known or suspected prior
to the date he executes this Agreement, and does so understanding and
acknowledging the significance and consequences of such specific waiver. In
addition, Director hereby expressly understand and acknowledge that it is
possible that unknown losses or claims exist or that present losses may have
been underestimated in amount or severity, and he explicitly took that into
account in giving this release.

Notwithstanding the foregoing, nothing in this Agreement prohibits Director from
filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Director and
the Company and the Company Parties, and by signing this Agreement, Director is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by him or on his
behalf, individually or collectively. In addition, nothing in this Agreement
extinguishes any claims Director may have against the Company for breach of this
Agreement or any claims arising from events that occur following the effective
date of this Agreement.

(b) By signing this Agreement, the Company releases and forever discharges
Director, and his successors, assigns, heirs, executors and administrators
(collectively, the “Director Parties”), from any and all claims, demands, and
causes of action of every kind and nature, whether known or unknown, direct or
indirect, accrued, contingent or potential, which the



--------------------------------------------------------------------------------

Company ever had or now has, including but not limited to any claims arising out
of or related to Director’s participation in the Board and its Committees and
the termination thereof (except where and to the extent that such a release is
expressly prohibited or made void by law). This release includes, without
limitation, release of the Director Parties from any claims for compensatory
damages, punitive damages, attorneys’ fees and costs, equitable relief or any
other form of damages or relief. In addition, this release is meant to release
the Director Parties from all common law claims, including claims in contract or
tort, including, without limitation, claims for breach of contract, wrongful or
constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing.

The Company acknowledges that this release applies both to known and unknown
claims that may exist between the Company and the Director Parties. The Company
expressly waives and relinquishes all rights and benefits that it may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this Agreement to claims known or suspected prior to the date it
executes this Agreement, and does so understanding and acknowledging the
significance and consequences of such specific waiver. In addition, the Company
hereby expressly understands and acknowledges that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and the Company explicitly took that into account in giving
this release.

(c) The Parties understand, acknowledge and agree that the releases set out
above in this Section 3 are a mutual compromise of any potential claims between
Director Parties and the Company Parties, and are not an admission by either
Party that any such claims exist or that any Party is liable for any such
claims. By signing this Agreement, Director agrees and acknowledges that he has
no cause to believe that any violation of any local, state or federal law has
occurred with respect to his service on the Board or the termination thereof,
including but not limited to any violation of any federal, state municipal,
foreign or international whistleblower or fraud law, statute or regulation. In
addition, Director further agrees and acknowledges that he is not aware of any
conduct that would be unlawful under the False Claims Act, the Sarbanes-Oxley
Act, the Dodd-Frank Act, or any other compliance obligation.

 

4. Confidentiality.

(a) During Director’s tenure on the Board and in the course of performing the
Transition Services, Director acknowledges that he has or may become aware of or
had or may have access to Confidential Information and/or Materials (as defined
below). Director acknowledges The Company is and shall at all times remain the
sole owner of Confidential Information and Materials. Director shall not
directly or indirectly publish, disseminate or otherwise disclose, deliver or
make available to any third party any Confidential Information, Materials or
Third Party Confidential Information (as defined below), other than in
furtherance of the purposes of this Agreement, and only then with the prior
written consent of the Company; nor shall Director use such Confidential
Information, Materials or Third Party Confidential Information for Director’s
own benefit or for the benefit of any other third party or other than as
required to perform the Transition Services. Director shall be liable for any
disclosure or use of Confidential Information, Materials or Third Party
Confidential Information by any person to whom Director furnishes such
information or materials.



--------------------------------------------------------------------------------

(b) “Confidential Information” means, except as described in Section 3(c), all
information that is or may be used in the business of the Company or that
relates to the Company’s scientific or business affairs, including but not
limited to trade secrets; secret, proprietary or confidential information;
proprietary technology; research and development information; new product and
service ideas; business plans; marketing, financial, trading, research, and
sales data; financial and other personal information regarding customers,
business partners or employees; the terms of this Agreement; and all information
that is treated by the Company as secret, proprietary or confidential.
Confidential Information is contained in various media, including records of
research data and observations, records of clinical trials, patent applications,
computer programs, supply and customer lists, internal financial data and other
documents and records of the Company, whether or not labeled or identified as
“Confidential” or prepared in full or in part by Director (the “Materials”). Any
similar information or materials obtained by or given to The Company about or
belonging to its suppliers, licensors, licensees, partners, affiliates,
customers, potential customers or others is referred to herein as “Third Party
Confidential Information” and is subject to the exclusions comparable to those
set forth in this Section 3(b).

(c) Confidential Information does not include information that (a) was known to
Director at the time it was disclosed, other than by previous disclosure by The
Company, (b) is at the time of disclosure or later becomes publicly known under
circumstances involving no breach of this Agreement; (c) is made available to
Director by a third party who did not derive it from The Company and who imposes
no obligation of confidence on Director; or (d) is required to be disclosed by a
governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all available protection and
reasonable advance notice is given to The Company.

(d) Upon the Company’s request at any time, Director shall return immediately to
the Company all copies and other tangible manifestations of Confidential
Information and all Materials then in Director’s possession or control. Director
shall return any Third Party Confidential Information upon request of the third
party or the Company.

(e) Notwithstanding the foregoing nondisclosure obligations, pursuant to 18 USC
Section 1833(b), Director shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(f) Nothing in this Agreement prohibits Director from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Director does not need the prior authorization of the
Company to make any such reports or disclosures, and Director is not required to
notify the Company that he has made such reports or disclosures.



--------------------------------------------------------------------------------

5. No Disparagement. Director agrees that he will not denigrate, defame,
disparage or cast aspersions upon the Company, the Company Parties, their
products, services, business and manner of doing business, and that Director
will use Director’s reasonable best efforts to prevent any member of his
immediate family from engaging in any such activity; provided, however, nothing
in this Agreement prohibits Director from providing truthful information and/or
testimony in connection with any investigation or proceeding conducted by a
federal, state or local government official or agency. The Company agrees that
it and its officers and directors will not denigrate, defame, disparage or cast
aspersions upon the Director; provided, however, nothing in this Agreement
prohibits the Company and its officers and directors from providing truthful
information and/or testimony in connection with any investigation or proceeding
conducted by a federal, state, or local government official or agency.

6. Compliance with Laws and Policies. Director will comply with all protocols,
specifications, laws and regulations applicable to this Agreement and/or the
Transition Services, including, but not limited to, the U.S. Food, Drug and
Cosmetic Act. Director has received copies of, and hereby agrees to comply with,
the Athenex Code of Business Conduct and Ethics, Whistleblower Policy, Insider
Trading and Confidentiality Policy and Related Persons Transaction Policy.

7. Independent Contractor Status. Director agrees that, in providing the
Transition Services to the Company, Director is acting as an independent
contractor and not an employee of the Company for any purpose, and that he will
not be entitled to any wages, benefits or rights provided by the Company to its
employees (whether by agreement or by operation or law). Director further
acknowledges and agrees that he will retain sole and absolute discretion and
judgment in the manner and means of carrying out the Transition Services, and
that he has a full opportunity to find other business. Director will not have
the authority to enter into any contract on behalf of the Company or otherwise
to bind the Company to any agreement unless expressly authorized in writing to
do so, and the Company will not be liable for any obligation incurred by
Director.

8. Assignment. This Agreement, and the rights and obligations hereunder, may not
be assigned, subcontracted, or transferred by either Party without the prior
written consent of the other Party, except that the Company may assign its
rights under this Agreement in connection with the merger, consolidation or sale
of all or substantially all assets of the Company.

9. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with regard to the remaining subject matter hereof, and supersedes all
previous written or oral representations, agreements and understandings between
the Company and Director with respect to the subject matter hereof. This
Agreement may be amended or extended only by a writing signed by both Parties.

10. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding its conflicts of
laws provision. Any litigation or proceeding that arises out of this Agreement
shall be brought in the courts of the State of New York with venue in Erie
County or the United States District Court for the Western District of New York
and each of the Parties expressly consents to personal jurisdiction in such
courts.



--------------------------------------------------------------------------------

11. Severability; Waiver. If any clause, term or provision of this Agreement
shall be judged to be invalid for any reason whatsoever, such invalidity shall
not affect the validity or operation of any other clause, term or provision
hereof. Failure of either Party at any time to enforce any of the provisions of
this Agreement shall not be deemed to be a waiver of such or any other provision
hereof.

The Parties hereby cause this Transition Agreement to be signed as an instrument
under seal.

 

ATHENEX, INC.              DIRECTOR By:   /s/ Johnson Lau     /s/ James Zukin  
Its authorized officer    (Signature)     (Signature)

Name:

 

Johnson Lau

    Name:   James Zukin                                   
                                               (SEAL)

Title:

 

CEO & Board Chairman

     

Date:

 

April 27, 2018

    Date:  

April 27, 2018